Citation Nr: 0409881	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  01-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for muscle contraction headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1986 to September 1991. 

This matter has come before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).

Based on the veteran's request, a personal hearing was scheduled 
for the veteran with a Veterans Law Judge at the RO on January 31, 
2002.  However, the veteran contacted the RO in December 2001 and 
canceled her hearing.  She has not since made a request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal in light of the veteran's withdrawal of 
her hearing request.  See 38 C.F.R. § 20.704(e) (2003).

Procedural history 

A review of the record reveals that the veteran's original claim 
for service connection for headaches, filed in August 1994, was 
denied by RO rating decision in August 1995.  Following receipt of 
additional evidence, the claim was denied again by RO rating 
decision in September 1995.  Later that month, the veteran was 
notified of the adverse decision and her appellate rights.  She 
did not file an appeal. 

In June 1999, the veteran requested that her claim for service 
connection for muscle contraction headaches be reopened.  In an 
August 1999 rating decision, the RO declined to reopen the claim.  
The veteran has perfected an appeal as to that decision. 



REMAND

The record reflects that a statement of the case (SOC) was issued 
as to this appeal in July 2001.  Since that time, additional VA 
and private medical evidence has been associated with the claims 
file.  While some of this evidence is duplicative of evidence of 
record at the time of the July 2001 SOC, some of it was not, 
specifically VA medical records dated in 2001 and 2002 as well as 
medical records from the University of Florida Health Science 
Center dated in 1999 and 2000.  

It does not appear that the RO has reviewed this evidence in 
connection with the veteran's claim to reopen.  Under the 
provisions of 38 C.F.R. § 20.1304(c) (2003), pertinent evidence 
submitted on appeal must be initially reviewed by the RO unless a 
valid waiver of consideration has been received.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir.).  No such waiver was received in this 
instance.  Accordingly, to accord due process to the veteran this 
matter requires remand.  See 38 C.F.R. § 19.9 (2003).  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

After undertaking an additional evidentiary and procedural 
development which it deems to be necessary, VBA should 
readjudicate the claim on appeal, to include consideration of all 
recently submitted evidence.  If the outcome is unfavorable to the 
veteran, she and her representative should be issued a 
supplemental statement of the case.  Thereafter, the case should 
be returned to the Board for further appellate review, after all 
appropriate due process considerations have been satisfied.  

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion warranted 
in this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





